Order entered October 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00915-CV

                           IN THE INTEREST OF A.M., A MINOR

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF12-11107-U

                                            ORDER
       Appellee’s motion for extension of time to file appellee’s brief is GRANTED, and the

time for appellee to file her brief is extended to October 14, 2014.




                                                       /s/   LANA MYERS
                                                             JUSTICE